Citation Nr: 1605330	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for chronic bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1990 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2015 statement, the Veteran asserted that his shin splints have worsened since his last VA examination in October 2012.  The October 2012 VA examination report shows that bilateral shin splints did not limit range of motion of the legs or result in any other functional loss.  In a March 2013 statement, the Veteran asserts that his shin splints make it nearly impossible to walk and that he suffers severe pain and in an August 2015 statement, he explicitly reports that the disability has worsened since the October 2012 VA examination.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

The August 2015 supplemental statement of the case indicates that the RO was unable to schedule the Veteran for a VA examination because he has been incarcerated.  Case law and VA internal guidance mandates that VA provide necessary examinations to all veterans, including those currently incarcerated.  See, e.g., Wood v. Deiwinski, 1 Vet. App. 190, 193 (1991).  VA must either examine incarcerated veterans or provide evidence of substantial efforts to conduct an examination.  In this regard, if a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and/or transportation of the Veteran to a VA facility for examination is not available, other alternatives, however, must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191; VBA Manual M21-1, III.iv.3.A.9.d (2015).  Otherwise, wait until the Veteran is released to conduct a normal VA examination, unless doing so will unreasonably delay his appeal.

Additionally, should they exist, treatment records from Bureau of Prisons Health Services records dated after September 17, 2012, should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from Bureau of Prisons Health Services records dated after September 17, 2012.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination in connection with his claim.  If the Veteran remains incarcerated, the RO should contact the facility where the Veteran is incarcerated and request that arrangements be made for the Veteran to undergo an appropriate examination, such as having prison clinicians perform the examination.

The examiner is to determine current severity of the Veteran's service-connected chronic bilateral shin splints.

The examiner is to address whether the Veteran's reported right knee symptoms (pain, popping, swelling, and instability) are related to his service-connected shin splints.  Specifically, the examiner is to explain whether these symptoms are manifestations of the shin splints, manifestations of a separate disability that is caused or aggravated by the shin splints, or manifestations of a separate disability that is not caused or aggravated by the shin splints.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

